Dwight, J., (concurring.)
I concur in the judgment indicated in the opinion of the presiding justice, on the ground that Woodruff, as president and trustee of the insolvent corporation, was a trustee of the stockholders and creditors, and as such, in respect to the sale of its property, owed an undivided duty; that Hanna knew that in arranging the lots in which the property should be sold, and fixing the price to be bid by him, Woodruff was acting in his interest, and therefore in hostility to the interests of his (Woodruff’s) cestuis que trustent, and that, when Hanna accepted the benefit of such action on the part of Woodruff, he was chargeable with complicity in the fraufl of Woodruff •on the rights of the stockholders and creditors of the insolvent corporation.